EXECUTION COPY

AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT

        This AMENDMENT NO. 1 TO RECEIVABLES SALE AGREEMENT (this “Amendment”),
dated as of March 31, 2008 is between GEHL RECEIVABLES II, LLC, a Delaware
limited liability company (the “Buyer”) and GEHL COMPANY, a Wisconsin
corporation (the “Originator”).

W I T N E S S E T H:

        WHEREAS, the Buyer and the Originator are parties to that certain
Receivables Sale Agreement, dated as of March 15, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”); and

        WHEREAS, the Buyer and the Originator have agreed to amend the Agreement
on the terms and conditions set forth below;

        NOW THEREFORE, in consideration of the premises herein contained, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows:

        1.       Defined Terms. Capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Agreement.

        2.       Amendment to the Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 6 below, the definition of “Qualified
Receivable” set forth in Exhibit I to the Agreement is hereby amended and
restated in its entirety as follows:

          “Qualified Receivable” means all Specified Receivables identified on
the Schedule of Receivables, other than


          (i)       any Specified Receivable identified to the Originator by the
Servicer on or before each Settlement Date occurring after the date that such
Specified Receivable came in to existence which, if transferred to the Buyer
under this Agreement and to the GFII pursuant to the Purchase and Sale
Agreement, would not result in an increase in the Net Receivables Balance on
each such Settlement Date); and


          (ii)       if the Originator has delivered a “No Assignment Notice”
(as defined below) to the Buyer, GFII and the Agent on or before the first
Settlement Date immediately following the end of any Weekly Period, the
Specified Receivables that came into existence during such Weekly Period.


          For purposes hereof, a “No Assignment Notice” is a written notice from
the Originator addressed to each of the Buyer, GFII and the Agent (i) providing
that the Originator will not transfer any of the Specified Receivables that came
into existence during the Weekly Period most recently ended to the Buyer under
this Agreement and (ii) listing the Specified Receivables that came into
existence during such Weekly Period.


--------------------------------------------------------------------------------

        3.       Representations and Warranties of the Originator. In order to
induce the Buyer to enter into this Amendment, the Buyer represents and warrants
that:

          (a)       The representations and warranties of Originator set forth
in Section 2.1 of the Agreement, as hereby amended, are true, correct and
complete on the date hereof as if made on and as of the date hereof and, there
exists no Termination Event or Potential Termination Event on the date hereof,
provided that in the case of any representation or warranty in Section 2.1 of
the Agreement that expressly relates to facts in existence on an earlier date,
the reaffirmation thereof under this Section 3(a) shall be made as of such
earlier date.


          (b)       The execution and delivery by the Originator of this
Amendment has been duly authorized by proper corporate proceedings of the
Originator and this Amendment, and the Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of the Originator,
enforceable against the Originator in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws of general applicability affecting the
enforcement of creditors’ rights generally.


        4.       Conditions Precedent. The amendment to the Agreement provided
for hereunder shall become effective as of the date above first written upon the
Buyer’s receipt of counterparts of this Amendment executed by the Buyer, the
Originator, GFII and the Agent.

        5.       Ratification. The Agreement, as amended hereby, is hereby
ratified, approved and confirmed in all respects.

        6.       Reference to Agreement. From and after the effective date
hereof, each reference in the Agreement to “this Agreement”, “hereof”, or
“hereunder” or words of like import, and all references to the Agreement in any
and all agreements, instruments, documents, notes, certificates and other
writings of every kind and nature shall be deemed to mean the Agreement as
amended by this Amendment.

        7.       Costs and Expenses. The Originator agrees to pay all reasonable
costs, fees and out-of-pocket expenses (including attorneys’ fees and time
charges of attorneys representing the Buyer and the Buyer’s assigns, which
attorneys may be employees of the Buyer or its assigns) incurred by the Buyer
and its assigns in connection with the preparation, execution and enforcement of
this Amendment.

        8.       CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, BUT GIVING EFFECT TO
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

-2-

--------------------------------------------------------------------------------

        9.       Execution of Counterparts. This Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]













-3-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

GEHL RECEIVABLES II, LLC, as the Buyer

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title:
Treasurer

  GEHL COMPANY, as the Originator

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title: Vice
President and Treasurer











Signature Page to
Amendment No. 1 to Receivables Sale Agreement

--------------------------------------------------------------------------------

        For purposes of Section 7.01(b) of the Agreement, the undersigned Agent
and Financial Institution and GFII hereby consent to the foregoing Amendment:

JPMORGAN CHASE BANK, N.A., as Agent and
the sole Financial Institution

  By:  /s/ Ronald J. Atkins         Name: Ronald J. Atkins         Title:
Executive Director

  GEHL FUNDING II, LLC

  By:  /s/ James J. Monnat         Name: James J. Monnat         Title:
Treasurer











Signature Page to
Amendment No. 1 to Receivables Sale Agreement